Name: 2005/45/EC Council Decision of 22 December 2004 concerning the conclusion and the provisional application of the Agreement between the European Community and the Swiss Confederation amending the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 as regards the provisions applicable to processed agricultural products
 Type: Decision
 Subject Matter: trade;  Europe;  international affairs;  European construction
 Date Published: 2005-01-26

 26.10.2005 EN Official Journal of the European Union L 23/17 COUNCIL DECISION of 22 December 2004 concerning the conclusion and the provisional application of the Agreement between the European Community and the Swiss Confederation amending the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 as regards the provisions applicable to processed agricultural products (2005/45/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2) and Article 300(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Council authorised the Commission to negotiate with the Swiss Confederation an Agreement between the European Community and the Swiss Confederation amending the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 as regards the provisions applicable to processed agricultural products. (2) By Council Decision of 20 October 2004 (1), and subject to its conclusion at a later date, the Agreement was signed on behalf of the Community on 26 October 2004. (3) The Agreement provides for its provisional application pending its entry into force. (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Swiss Confederation amending the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 as regards the provisions applicable to processed agricultural products is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The position to be taken by the Community as regards decisions or recommendations of the Joint Committee that are based on Article 7 of Protocol 2 to the Agreement shall be laid down by the Commission. Article 3 The President of the Council shall effect the notification provided for in Article 5(1) of the Agreement on behalf of the Community (2). Article 4 In accordance with Article 5(2) of the Agreement and pending its entry into force, the Agreement shall be applied on a provisional basis from 1 February 2005, provided that the implementation measures as defined in Article 5(4) of Protocol 2 are adopted at the same time. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 December 2004. For the Council The President C. VEERMANN (1) Not published in the Official Journal. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.